Cassoday, J.
There is evidence tending to show that after the plaintiff, as agent of the defendant, had rented the house and lot to Mrs.-Carpenter, "William E. Field, acting for her, purchased the same of the defendant, personally, and that the plaintiff had nothing to do with such purchase, nor any of the negotiations leading to the same. This testimony, and the express written stipulation that the plaintiff should “have no fee ” in .case the defendant found his “own customer,” seem to be sufficient to sustain the judgment of the circuit court; and the same is therefore affirmed.
By the Court.— Judgment affirmed.